On Application for Rehearing.
Watkins, J.
Plaintiff prays for judgment against the Citizens’ Rank of Jennings and John H. Hoffman in solido, for the sum of $10,000; the case was tried by a jury, who rendered a verdict in favor ■of the plaintiff and against the defendants for $175.00.
From this judgment, both defendants prosecute an appeal.
In this court the appellee filed an answer and prayed for an increase in the allowance, to the sum of $2,000.00.
An examination of the case led this court to believe that the verdict and judgment were right, and it, accordingly, affirmed the same.
Defendants’ application for rehearing consists in a typewritten brief, in which counsel purport to review the evidence; and a careful examination of same discloses nothing new or additional to the argument originally made.
The application chiefly rests upon the two following questions:
“First: Can a person who is cashier of a bank, transact business in his own name and for himself, without making the bank responsible?”
“Second: Can he do this as an individual through himself, as •cashier, or through the assistant cashier, without making the bank ¡responsible for his personal acts?”
These tu’o questions may be answered in the negative, for the rea*1658sons assigned in the case of Richardson, Receiver vs. Watson, recently decided, 51 Ann., and Seixas vs. Citizens’ Bank, 38 Ann., 484, which is therein referred to.
■ In our opinion, it would he a dangerous doctrine to announce that any transaction carried on by a cashier necessarily resulted in making the bank responsible, whether the officers and directors of the bank were aware of it or not; and it would be still more dangerous to extend the bank’s responsibility to any act of an assistant cashier.
Banks are established for public convenience, and in the interest of the business community, and do business in pursuance of well known and well established rules; and no officer or employee of a bank has any right to deal with its funds, or negotiate transactions m their name, unless in pursuance of those rules, and with full knowledge of all other officers of the bank who are entitled to information.
The cause of action grows out of defendants’ refusal to honor a check drawn by the plaintiff on the defendant bank — defendant, Hoffman, being the cashier of the defendant bank. It appears that one Dr. Burke was president of the bank, and had left home and gone to Florida on account of his being “a very sick man, both in body and mind.”
Tho plaintiff was his friend and a friend of his family, and had been in his employ for many years, and their business relations were intimate. He was very anxious as to the whereabouts and condition of Dr. Burke.
This anxiety resulted in search being made for Dr. Burke. It appears from the evidence, that Hoffman induced the plaintiff to go to Florida and bring back Dr. Burke; and promised him as an inducement, that he would honor the latter’s check on the defendant bank for the sum of $300.00, in favor of L. N. Brunswig & Co.
Thereupon, plaintiff drew the check and left for Florida; but during his absence the check was dishonored, and the cashier, Hoffman, failed to carry out his promise, and returned the cheek to Brunswig & Co., unpaid — directing them to draw a draft on plaintiff for $300.00, and' forward it to him, and that he would remit the exchange.
The draft was drawn, forwarded to the bank, and a check issued by the cashier on the State National Bank of New Orleans, and same-was mailed to Brunswig & Co.
Immediately afterwards, same was countermanded, and payment-stopped by Hoffman.
*1659The latter assigned to Brunswig & Co., his reason for so doing, to be, that plaintiff had made false representations to him, and had drawn on the defendant hank without authority — he having no funds at his credit.
The defense of Hoffman is, that after consenting to give plaintiff a check to aid in bearing his expense to Florida, “he learned that two-hundred dollars of the amount was to be used to pay an indebtedness of Dr. Burke to L. N. Brunswig & Go.,” Dr. Burke being alleged to have overdrawn his account with the bank to the extent of $1500.00. -
The determinative question in the case was, whether “Hoffman, promised in the name of the bank, to pay the check as alleged by plaintiff ?”
We are satisfied from an examination of the record, as well as from-the statement of the case, that both of the defendants had an interest in the return of Dr. Burke, the president of the bank.
It seems that Dr. Burke fell sick in Florida, and died a few daysafterwards.
Our opinion holds, and our present examination of the record confirms the statement, that “the agreement between plaintiff and this defendant was complete, and the former was on his way to Florida-to perform his part of the agreement.”
“It was certainly too late to recall the promise” — the plaintiff having complied fully with his obligation.
Under these circumstances, we think both defendants are liable; and oirr opinion so holds.
In issuing the check of the bank and countermanding the payment of same, Hoffman acted for the bank, and in the interest of the hank, as well as his own.
This entire matter appertains to a transaction of the bank. The interest of the bank was to be subserved by the reátitution of Dr. Burke ,who had largely overdrawn his personal account therewith; and the cashier was evidently seeking to further the interest of .the hank. by making the arrangement he proposed to the plaintiff, and by issuing the check in conformity therewith.
On this state of facts, plaintiff acted in undertaking the search- for the restitution of Dr, Burke, and evidently at some expense; and this provision was evidently intended to place him in funds to discharge the same.
Our opinion says: “The loan to plaintiff, or rather the promised! *1660loan by cashing his check as before stated, was not out of the usual course of business.”
It further says: “It was not extraordinary, under the circumstances, if, as we think, the hank gave its approval to the cashier’s acts as alleged. No attempt, as we take it, was made to recall this approval.”
We have examined the opinion and evidence, and find no reason to ■change our view.
The case being one in damages and tried by a jury of the vicinage, and an application for rehearing made and overruled, and said judgment having been affirmed by this court by the unanimous voice of its judges, it would require a much more extremo case than that which is stated on tho apj)lication for rehearing, to induce this court to render a different decree — the amount allowed being comparatively insignificant in comparison with the amount claimed, and the prominence of the parties to this litigation.
For this reason, the rehearing is refused.